Citation Nr: 1309471	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  09-11 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from November 1967 to April 1972.

This matter came before the Board of Veterans Appeals from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  That decision denied the Veteran's claim for an increased evaluation of his posttraumatic stress disorder (PTSD) and continued a 30 percent evaluation for that disability.

In a March 2012 decision, the Board granted a 50 percent evaluation for PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2012 the Court granted the parties' joint motion for remand.  Within the joint motion, the parties agreed that remand was required so that the Board could address the reasonably raised issue of a TDIU as such had not been properly addressed in the March 2012 decision.  


FINDINGS OF FACT

1.  The Veteran is in receipt of VA disability benefits for PTSD, evaluated as 50 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; and peripheral neuropathy of the bilateral lower extremities, each evaluated as 10 percent disabling.  His combined evaluation for compensation is 70 percent.  

2.  The Veteran is rendered unemployable as the result of service-connected disabilities.




CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  As the Board has determined that a TDIU is warranted, no discussion of the VCAA is necessary.

Analysis

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2012).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2012).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a)(2012).

The Court noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442   (8th Cir. 1975):

It is clear that the Veteran need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

During a March 2008 SSA psychological assessment, the Veteran reported that he was able to attend to activities of daily living without assistance.  The examiner noted that moderate social isolation was indicated.  The Veteran reported that he became extremely anxious in crowds.  Upon mental status testing, the examiner found the Veteran was clean and neat with adequate grooming and hygiene.  Speech was relevant, coherent, and of normal volume and tone.  Eye contact was good with sporadic off gazing.  He was alert and fully oriented.  His mood appeared to be mildly anxious.  His affect was constricted and mood congruent.  There was no evidence of current hallucinatory activities.  There were no delusions elicited.  There was no evidence of suicidal ideation, intent or plan.  His thoughts appeared to be logical and goal directed. Insight and judgment appeared to be appropriately developed.  The diagnoses were PTSD and alcohol dependence with an assigned GAF score of 55.  The examiner noted that the Veteran's ability to maintain regular attendance in the workplace, perform work activities on a consistent basis, and completing a normal workday or workweek without interruption from psychiatric condition appeared to be moderately impaired.  He indicated that the Veteran seemed capable of accepting instruction from supervisors and that his ability to interact with coworkers and the public as well as coping with routine stressors encountered in competitive work appeared to be moderately impaired. 

In August 2008 the Veteran stated that his flashbacks had become more severe and that he was seeing things that were not there.  He indicated that he was depressed most of the time and that he was alert, nervous and jumpy when unexpected noises occurred.  He also stated that his hands, legs and feet were numb from his diabetes.  

During a September 2008 VA examination, the Veteran reported that since the last examination he had regular treatment through the VA for his PTSD symptoms, though in recent times had some trouble making appointments due to lack of transportation.  He indicated that he had not seen a psychiatrist since February 2008.  The Veteran reported that he continued to work regularly, and that his bosses liked his performance and his sense of humor.  He reported some PTSD symptoms on the job, including flashbacks, but he related that he did not tell his employers because he knew they are not real and he seemed to be able to continue his work adequately.  He reported having some friends that he would see occasionally, and that he likes to stay around the house with his girlfriend.  He noted that he was able to go out on various errands though felt compelled to go in and out quickly due to some hypervigilance.  He stated that he disliked large groups because they caused anxiety.  He reported doing less fishing and hunting, though not due to PTSD but to financial and transportation difficulties. 

Upon mental status examination, the examiner found that the Veteran's affect was broad and his mood appeared relatively euthymic or within normal limits.  There was no impairment of thought processing or communication nor were there any delusions.  The Veteran complained of "hallucinations" though the examiner noted they were not classic psychotic hallucinations but more suggestive of some flashback experiences.  There appeared to be no true psychotic hallucinations.  His eye contact and behavior were appropriate and the Veteran reported periodic suicidal thoughts, especially when dealing with upsetting intrusive memories of the war.  He reported that he was not feeling that way at the time and denied any intent whatsoever to act on them.  He denied homicidal thinking.  He indicated that he could perform activities of personal hygiene and basic activities of living.  His memory appeared intact, and his speech was within normal limits.  There were no panic attacks.  The Veteran reported that he stayed depressed most of the time, and that his sadness became worse if he thought about Vietnam.  He noted some irritability and frequent anxiety.  His impulse control was adequate, and he stated that his sleep fluctuated depending on nightmares.  The diagnosis was PTSD with an assigned GAF score of 52.  It was further noted that the Veteran had limited social interactions, and an alcohol problem. 

In a November 2009 VA progress note, the Veteran complained of nightly nightmares and cold sweats.  He also complained of daily war memories and dissociative flashbacks with hypervigilance.  He reported that he worked as a security guard, 40 hours per week for the previous 15 months.  Upon mental status examination, the examiner found that the Veteran's appearance was normal, and that he was appropriately groomed with fair personal hygiene.  The Veteran's attitude was pleasant and polite.  His speech was fluent and coherent with no pressure or latency.  His mood was "anxious, kind of nervous" as he was "seeing a new doctor." His affect was anxious, appropriate, and congruent to mood.  He denied any hallucinations. His thought flow was spontaneous, linear, logical, and goal directed.  He had no delusions and no paranoia.  He denied suicidal and homicidal ideation.  His memory was intact and his attention, judgment, and impulse control were fair.  The diagnoses were PTSD and alcohol dependence with an assigned GAF score of 55. 

In a subsequent November 2009 VA progress note, the Veteran reported he was "let go" of his security job and this increased his stress, anxiety, and depression with angry irritability surfacing with "in your face" confrontational kind of remarks.  He denied any suicidal or homicidal ideation.  He reported emotional numbing that had distanced him from his family and has caused him to react "without feelings" in his relationship with his family. 

In June 2010 a SSA examiner concluded that the Veteran did not appear able to continue working full time at reasonable consistent pace and without interruption from psychological symptoms.  She indicated that he did not appear able to sustain substantial gainful employment even with abstinence from alcohol.  This evaluation indicated that the Veteran's mental capacity limitations ranged from mild to markedly limited; the provider opined that the Veteran was markedly limited in his ability to complete a normal work day or work week.  He reported that the Veteran's ability to engage in social interaction was moderately limited, and that his ability to adapt to the work setting was moderately limited.  Based on this examination report, the Veteran was granted SSA benefits based on his psychiatric disorder and diabetes mellitus.  

A July 2010 VA progress note reflects the Veteran's report that he had been a loner since returning from Vietnam.  Upon mental status examination, the Veteran had normal appearance, was appropriately groomed and had fair personal hygiene.  His activity was normal with no psychomotor agitation or retardation.  His attitude was pleasant, polite, and cooperative.  His speech was fluent and coherent with no pressure or latency.  His mood was "fine right now."  His affect was mildly anxious, appropriate, and congruent to mood.  He denied hallucinations.  His thought flow was spontaneous, linear, logical, and goal directed.  His thought content had no delusions or paranoia.  He denied suicidal and homicidal ideation.  He was oriented to all spheres.  His memory was intact and his judgment was fair.  He had good impulse control.  The diagnosis was PTSD, alcohol dependence, and nicotine dependence with an assigned GAF score of 55. 

During a March 2011 VA examination, the examiner noted that the Veteran was not employed, but that he was fired when he refused to take a job 40 miles from his home and that a coworker had lied about him in an effort to take over his position.  The examiner concluded that the Veteran's unemployment was not caused by his PTSD.  The Veteran reported that he had a number of friends and that some of them live in the same apartment complex, and they saw each other most days.  The Veteran stated that enjoyed some fishing at times as well as hunting during the season.  He indicated that he watched televisions, read, and did household tasks.  He related that he disliked going out in crowded situations and avoided them, though he did get out in public to run his errands such as to the grocery store.  He noted that he would occasionally visit a restaurant, but that he preferred to go when the crowds were minimal.  He reported a decrease in his alcohol consumption and denied violent or assaultive behavior or suicide attempts. 

Upon mental status examination, the Veteran's affect was broad and his mood appeared euthymic.  There was no impairment of thought processing or communication nor were there any delusions.  The Veteran continued to have no true psychotic type of hallucinations, but he continued to report flashbacks regarding wartime events.  Eye contact and behavior were appropriate.  The Veteran reported that suicidal thoughts had crossed his mind in the past, but that he was not presently feeling that way; he denied any actual intent.  He denied homicidal thinking.  He was oriented, but complained of some vague, short-term memory difficulties.  The examiner noted that it did not appear to be severe memory dysfunction.  He indicated that the Veteran adequately performed basic activities of daily living.  He reported that ever since Vietnam, he had had a habit of somewhat poor personal hygiene, often skipping four or five days and sometimes more without showering.  The examiner noted that such did not appear to be due to any cognitive dysfunction or any actual mood problems as he reports it is not due to lack of motivation or energy, but that it is a longstanding habit since his time in the military.  The Veteran was mildly disheveled and the examiner noted that he did not mention the hygiene issues during his last examination.  There was no obsessive-compulsive behavior and speech was within normal limits.  The Veteran reported anxiety occasionally, though not daily.  He reported a number of things brought on anxiety including his family situation, bills, and finances.  He also reported anxiety related to vigilance.  The examiner noted the Veteran's mood fluctuated between adequate or average to low, and depressed due to family, finance, and Vietnam stressors.  Impulse control was adequate with no severe anger outbursts.  The Veteran complained of ongoing sleep problems.  The diagnoses were PTSD and alcohol dependence with an assigned GAF score of 54. 

A vocational assessment was conducted by J.L.D., Ph.D, CRC, LRC in January 2013.  Dr. D. performed a complete review of the Veteran's entire claims file.  She noted that the Veteran was reportedly in the hospital on a respirator and that a call to his cellular phone resulted in a message that the number was no longer in service.  She provided a complete recitation of the Veteran's history, dating to service.  Regarding the SSA evaluation carried out in March 2008, Dr. D. concluded that the evaluation indicated that the Veteran was incapable of securing and engaging in a substantially gainful occupation at that time because he had clearly shown a pattern of psychiatric issues interfering with the ability to perform work activities on a consistent basis, the ability to get along with coworkers, and the ability to cope with routine stressors in the work place.  

Regarding the September 2008 VA examination, Dr. D. noted that the examiner had assigned a GAF score of 52, indicating a moderate level of difficulty in social and occupational functioning.  She also noted that a September 2008 VA diabetes examination reflected that the Veteran's diabetes was poorly controlled and that there were parasthesias of the hands and feet.  

With respect to the March 2011 VA examination, Dr. D. noted the examiner's statement that the Veteran's PTSD symptoms did not appear to significantly impair his ability to work, but pointed out that the examiner did not probe further regarding the Veteran's ability to get along with coworkers and whether there had been conflict on the job.  She also noted that the examiner did not explore the circumstances of the Veteran's termination.  She indicated that although the Veteran reported that he had friends at his apartment complex, the examiner did not determine whether the Veteran had meaningful, substantive interactions with his sons and friends, and that he merely assumed that he was not experiencing impairments in his social functions.  She noted that the Veteran appeared to lack insight regarding his alcohol dependency issues, that he had occasional suicidal thoughts, and that he sometimes had flashbacks of wartime events such as believing that his truck was a tank.  She indicated that the Veteran had poor physical hygiene since Vietnam, and that at the time of the examination, he was disheveled.  She noted that despite the Veteran's refusal to decrease alcohol consumption, medication noncompliance, poor physical hygiene and disheveled appearance, the examiner indicted that the Veteran adequately engaged in daily activities.  She determined that the conclusion as not supported.  She indicated that the assigned GAF score of 54, indicating moderate symptoms, was incongruous with the behaviors and functioning as described by the Veteran during the examination.  She opined that a GAF score in the 40s would have been more appropriate, reflecting more severe impairments in judgment, insight, and social and occupational functioning.  

Dr. D. indicated that based on her review of the claims file, the Veteran's ability to engage in self care was questionable. She noted that he had not consistently taken medications as prescribed for his diabetes and psychiatric symptoms.  She indicated that he had lived in numerous  locations, to include the woods and in an apartment without running water or electricity.  She also noted that he freely admitted that he showered only every three or four days, that he did not change his underwear every day, and that he changed his clothes only when they seemed dirty to him.  She pointed out that he spent 95 percent of his time alone.  Regarding education, Dr. D. noted that the Veteran dropped out of school in the seventh grade at the age of 16.  She stated that she could find no evidence in the record of the Veteran having completed his GED.  She noted the Veteran's report that he lost a job as a correctional officer when he had a hallucination that a plane was landing in the prison yard.  She indicated that subsequent jobs in labor fields did not last longer than a few months before he was fired or laid off.  Dr. D. pointed to the SSA evaluation of June 2010 in support of the Veteran's unemployability, noting that the examiner had opined that the Veteran was markedly limited in his ability to complete a normal work day and work week without interruptions from his psychologically based symptoms.  She noted that the Veteran's impulse control was poor, evidenced by his alcohol consumption despite being told of the negative effects on his health and his decision to live in the woods to avoid people.  She stated that the Veteran was unable to adapt his PTSD symptoms on the job and work adequately since he could not keep most of the jobs for more than a few months, citing the primary reasons as problems with PTSD and relationships with coworkers.  She concluded that the claims file reflected numerous occasions when the Veteran was unemployable.  

In this case, the Board finds that the criteria for a TDIU have been met.  As noted, the Veteran is in receipt of VA disability benefits for PTSD, evaluated as 50 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; and peripheral neuropathy of the bilateral lower extremities, each evaluated as 10 percent disabling.  His combined evaluation for compensation is 70 percent.  

In her comprehensive review and discussion of the record, Dr. D. pointed out various evidence supportive of a finding of unemployability.  In that regard, the Board observes that the June 2010 SSA examiner indicated that the Veteran did not appear to be able to sustain gainful employment even with abstinence from alcohol.  The Veteran was granted SSA benefits based in part on this examination.  Dr. D. also disputed the March 2011 examiner's determination that the Veteran's termination from his most recent employment was not based on his PTSD symptoms.  She noted that this examiner had not inquired as to the Veteran's ability to get along with coworkers or whether there had been conflict on the job, as otherwise reported by the Veteran in November 2009.  Because she conducted a full review of the record and fully supported her conclusions, and based on her qualifications in the field of vocational rehabilitation, the Board finds that the report by Dr. D. is highly probative of the issue at hand.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because, at the very least, a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).  As such, the Board finds that entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


